Name: 85/596/EEC: Commission Decision of 11 December 1985 correcting Decision 82/462/EEC on the replacement of the Annex to Council Directive 75/270/EEC concerning the Community list of less-favoured areas within the meaning of Council Directive 75/268/EEC (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy; NA;  economic policy;  Europe
 Date Published: 1985-12-31

 Avis juridique important|31985D059685/596/EEC: Commission Decision of 11 December 1985 correcting Decision 82/462/EEC on the replacement of the Annex to Council Directive 75/270/EEC concerning the Community list of less-favoured areas within the meaning of Council Directive 75/268/EEC (Only the German text is authentic) Official Journal L 373 , 31/12/1985 P. 0043 - 0043COMMISSION DECISIONof 11 December 1985correcting Decision 82/462/EEC on the replacement of the Annex to Council Directive 75/270/EEC concerning the Community list of less-favoured areas within the meaning of Council Directive 75/268/EEC(Only the German text is authentic)(85/596/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Economic Community,Having regard to Council Directive 75/268/EEC of 28 April 1975 on mountain and hill farming and farming in certain less-favoured areas (1), as last amended by Regulation (EEC) N ° 797/75 (2), and in particular Article 2 (3) thereof,Whereas Commission Decision 82/462/EEC (3) replaced the Community list of areas less-favoured for farming in Germany; whereas, as a result of an error, one commune was not fully included in the list; whereas the Decision concerned should be corrected,HAS ADOPTED THIS DECISION:Article 11. In the Annex to Decision 82/462/EEC under Gebiet 25, 1. Berggebiet; 327 Landkreis Tuttlingen: insert '056 Rietheim-Weilheim' under the heading 'Gemeinden',delete '056 Rietheim-Weilheim' from the heading 'Gemeinden mit Teilflaechen'.2. In the Annex to Decision 82/462/EEC, delete '056 Rietheim-Weilheim' from the heading 'Gemeinden mit Teilflaechen' in Gebiet 25, 2. Benachteiligte Agrarzone, 327 Landkreis Tuttlingen.Article 2This Decision is addressed to the Federal Republic of Germany.Done at Brussels, 11 December 1985.For the CommissionFrans ANDRIESSENVice-President(1) OJ N ° L 128, 19. 5. 1975, p. 1. (2) OJ N ° L 93, 30. 3. 1985, p. 1. (3) OJ N ° L 210, 19. 7. 1982, p. 23.